         Case 1:19-cv-09038-GBD-SDA Document 17 Filed 10/25/19 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - -x
DINO ANTOLINI,

                            Plaintiff,                         Case No.: 1:19-cv-09038 GBD

  vs.

DIMUR ENTERPRISES INC., EDDIE C K CHUNG
and C&S MILLENIUM REAL ESTATE LLC,

                     Defendants.
  - - - - - - - - - - - - - - - - - - - x

        PLAINTIFF’S RESPONSE/ANSWER TO DEFENDANTS’ COUNTERCLAIM

        Plaintiff, DINO ANTOLINI, through undersigned counsel, hereby files his

Response/Answer to Defendants DIMUR ENTERPRISES INC., EDDIE C K CHUNG and

C&S MILLENIUM REAL ESTATE LLC, answer To Complaint With Counterclaims,

(hereinafter the "Counterclaims"), and herein says:

        A.    All claims and/or allegations against Plaintiff, under the heading

"COUNTERCLAIMS", are hereby denied, are baseless, and fully disputed. In fact,

Defendants provide no evidence whatsoever to support their baseless and spurious

allegations therein.

        B.    WHEREFORE, the Plaintiff hereby, once again, demands judgment against the

Defendants and requests the injunctive and declaratory relief prayed for in Plaintiff’s

Complaint and respectfully requests that the Court dismiss the defendants’ counterclaims.

        Dated: October 25, 2019
               Syosset, New York

                                                      __________S/S__________
                                                      Stuart H. Finkelstein, Esq.
                                                      FINKELSTEIN LAW GROUP, PLLC
                                                      Attorney for Plaintiff
                                                      338 Jericho Turnpike
                                                      Syosset, New York 11791
                                                      (718) 261-4900
Case 1:19-cv-09038-GBD-SDA Document 17 Filed 10/25/19 Page 2 of 2




                         CERTIFICATE OF SERVICE

I hereby certify that on October 25th, 2019 I electronically filed the foregoing
document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record, corporations, or pro se
parties identified on the Service List in the manner specified, either via transmission
of Notices of Electronic Filing generated by CM/ECF or via U.S. mail for those
counsel or parties who are not authorized to receive electronically Notices of
Electronic Filing.




                                            __________S/S__________
                                            Stuart H. Finkelstein, Esq.
